                                                                                        United States District Court
                                                                                          Southern District of Texas

                                                                                              ENTERED
                         IN THE UNITED STATES DISTRICT COURT                              February 24, 2020
                         FOR THE SOUTHERN DISTRICT OF TEXAS                               David J. Bradley, Clerk
                                  HOUSTON DIVISION


ELENA SALAS,                                      §
                                                  §
Plaintiff,                                        §
                                                  §
v.                                                §            Civil Action No.: 4:18-CV-3607
                                                  §
ANDREW SAUL,                                      §
COMMISSIONER OF THE                               §
SOCIAL SECURITY ADMINISTRATION,                   §
                                                  §
Defendant.                                        §


                                       FINAL JUDGMENT

        On January 29, 2020, the parties consented to proceed before a United States magistrate

judge for all purposes, including the entry of a final judgment under 28 U.S.C. § 636(c). On

February 24, 2020, the Court entered a Memorandum and Order affirming the Commissioner's

final decision denying Elena Salas’ request for social security benefits. It is, therefore,

        ORDERED that this case is DISMISSED.

        This is a FINAL JUDGMENT.

                                                               ______________________________
                                                               Christina A. Bryan
                                                               United States Magistrate Judge
